Citation Nr: 1103797	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-42 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for basal and squamous cell 
carcinoma, with actinic keratoses, claimed as due to excessive 
sun exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
November 1944 to February 1947.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
A notice of disagreement was received in November 2007, a 
statement of the case was issued in May 2008, and a substantive 
appeal was received in November 2009.

In July 2008, the Veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of the 
hearing is of record.

In September 2010, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002) 
and as set forth in VHA Directive 2006-019 dated April 3, 2006.  
In September 2010, the expert medical opinion was received and 
was referred to the Veteran and his representative for review and 
the submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2010).  In December 2010, the Veteran's 
representative submitted a new brief with written arguments in 
response to the newly developed medical opinion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has an extensive history of sun exposure, 
including two years of intense sun exposure while on active duty.

2.  The evidence is in equipoise as to whether his active duty 
service contributed to his development of his current basal and 
squamous cell carcinoma, with actinic keratoses.


CONCLUSION OF LAW

Service connection for basal and squamous cell carcinoma, with 
actinic keratoses, is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

In light of the favorable decision as it relates to the grant of 
service connection for basal and squamous cell carcinoma, with 
actinic keratoses, no further discussion of VCAA is necessary at 
this point with regard to that issue.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for basal and squamous cell carcinoma, with 
actinic keratoses.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for basal and squamous cell 
carcinomas, as well as actinic keratoses, due to excessive sun 
exposure during service.  The Board finds that although the 
evidence in this case does not preponderate in favor of a 
demonstrative etiological link to service, the Board does find 
that resolving reasonable doubt in the Veteran's favor results in 
a grant of service connection in this case.  Significant medical 
evidence has been developed addressing the matter, now including 
a September 2010 VHA medical opinion obtained by the Board, and 
the medical evidence appears to indicate that the Veteran's sun 
exposure during his period of more than two years of active duty 
military service was a contributory cause of his skin pathologies 
on appeal.  The Board finds that the Veteran's active duty 
service, including service in Iwo Jima, the Palau Islands, the 
Hawaiian Islands, Guam, and Japan, has been acknowledged by the 
competent medical evidence as having played some causal role in 
the development of his sunlight-related skin pathologies in this 
appeal.

The Board notes that the requirements for service connection do 
not mandate that the sole cause of a chronic condition be related 
to service.  Indeed, it is enough that an in-service event, in 
this case sun exposure, played some causal role in the 
development of the claimed condition.  In this instance, even the 
medical evidence least supportive of the Veteran's claim 
indicates that the etiology of the pertinent skin pathologies is 
long-term accumulated sunlight exposure, including some degree of 
causal contribution from the sunlight exposure from during the 
Veteran's more than two years of active duty military service.  
Thus, the Board finds that the Veteran's in-service sun exposure 
has been medically found to be a contributing factor to his basal 
and squamous cell carcinoma, with actinic keratoses.

Turning to a more detailed summary of the facts, the Veteran 
entered active service in November 1944.  The Veteran has 
testified, including in his statements documented in a June 2007 
VA examination report, that he was exposed to severe sun during 
his assignments to Guam, Palau Islands, and Hawaii; he described 
that he was not given sunscreen during service (as it was not yet 
invented) and he wore the uniform of the day which resulted in 
sun exposure to the hands, face, neck, trunk and legs.  The 
Veteran described that many times he was in training exercises 
where he wore only trunks.

His employment prior to entering service was self-described as 
"Farming Self."  During World War II, the Veteran served as a 
Marine in the Pacific Theatre of War which included duty in Iwo 
Jima, the Palau Islands, the Hawaiian Islands, Guam, and Japan.  
At a personal hearing in May 2010, the Veteran generally 
described military duties in the Pacific Theatre of War that 
involved 4 hours of direct and unprotected sun exposure every day 
of the week.  The Veteran denied ever experiencing a bad sunburn 
during service, although he may have "probably got burnt some, 
but not to any great extent."  The Veteran does not argue, and 
it is not shown, that he manifested any skin abnormalities during 
service.

Post-service, the Veteran's medical records reflect occupation 
experience as a corn sheller in 1947, a farmer in 1955, and then 
a postal carrier.  The available records first reflect treatment 
for skin abnormalities in the late 1980's.  An April 1989 biopsy 
of a skin fragment specimen from the left earlobe returned 
diagnoses of actinic keratosis and severe solar elastosis.  
Thereafter, the Veteran received treatment for various skin 
lesions involving exposed areas such as the upper extremities, 
the nose, and the facial area.  The diagnoses included actinic 
keratosis, photodermatitis, lichenoid dermatitis, basal cell 
carcinoma, and squamous cell carcinoma.

A July 1997 clinical record from Dr. K reflected that the Veteran 
was faithfully avoiding significant sun exposure and wearing long 
sleeves.  In evaluating a skin eruption involving the distal 
upper extremities suggestive of lupus or polymorphous light 
eruption, Dr. K noted that the Veteran's "lack of exposure to 
sun by history is confusing."

However, an August 2006 clinical record from Dr. K included the 
following commentary:

[The Veteran] notes that the Veterans Administration 
will be requesting his records.  They are apparently 
considering him for coverage under the Veterans 
Administration for actinic keratoses.  He had been 
stationed in Guam and Palau Islands in the Service and 
spent a lot of time outdoors.  However, he is also in 
the postal service and has spent half of his time 
working outdoors and additionally was a farmer.

A statement from Dr. G.C.B., received in November 2006, opined as 
follows:

[THE VETERAN] WAS TREATED ON APRIL 21, 2006 FOR 
MULTIPLE ACTINIC KERATOSIS.  HE HAD BIOPSIES THAT 
SHOWED SQUAMOUS CELL CARCINOMA AND THESE WERE TREATED 
BY HIS DOCTOR IN IOWA.  HE ACCRUED MOST OF THE SUN 
DAMAGE IN HIS EARLIER YEARS AND MOST OF THIS WAS 
DURING HIS MILITARY YEARS.

A June 2007 VA Compensation and Pension (C&P) examination 
provided the opinion that the Veteran's history of basal and 
squamous cell carcinomas were not likely a result of sun exposure 
during the military, and more likely than not were secondary to 
"a lifelong [history] of sun exposure" during farming, 
occupational, and recreational activities.  The examiner noted 
that the Veteran had extensive sun exposure while employed as a 
rural mail carrier, farmer, and during recreational activities 
such as golfing and umpiring.  The Board notes that the June 2007 
VA examination's conclusion somewhat confusingly indicates that 
the pertinent skin pathologies were not due to his in-service 
sunlight exposure, but were due to his "lifetime" of sun 
exposure, with no clear attempt to explain why the relevant 
"lifetime" of sun exposure would not include, to some 
contributory degree, the more than two years of exposure during 
his active duty military service.

A May 2008 opinion from Dr. K states as follows:

The patient has received treatment for extensive 
actinic keratoses and cutaneous malignancies including 
basal cell carcinoma and squamous cell carcinoma.  
Those conditions are all related to chronic solar 
exposure and are a result of damage which percolates 
over time.  He was stationed near the equator in 1945 
and 1946 during World War II. It would be expected 
that this intense exposure provided some contribution 
to this later malignant or premalignant lesions.

In support of his claim, the Veteran has also submitted medical 
literature regarding actinic keratosis from The Skin Cancer 
Foundation, and non-melanoma skin cancer from The Gale 
Encyclopedia of Medicine, 2nd Edition.

The Veteran has testified that his duties as a rural postal 
carrier were mostly performed in a vehicle with UV tinted glass.  
However, as reflected in the August 2006 clinical record from Dr. 
K., the Veteran then described his duties as working outdoors 
half of the time.  The Board finds that the credible evidence 
establishes that the Veteran performed mail carrier duties in a 
vehicle which involved sun exposure for half of the time of his 
duties.

The Veteran also testified that his farming activity occurred 
since 1963.  However, this testimony conflicts with documentary 
evidence reflecting his pre-service history of farming, post-
service history of being a corn sheller in 1947, and being a 
farmer since at least 1955.  Thus, the Veteran's testimony which 
minimizes his sun exposure during farming activities is not 
deemed credible.

Thus, the Board finds that the credible factual record 
establishes that the Veteran has a history of sun exposure 
involving pre-service farming activities, in service duties while 
serving in the Pacific Theatre of War, and post-service 
activities including farming since 1955, recreational activities 
such as golfing, and work as a rural mail carrier which involved 
sun exposure for half of his working time.  

When this case originally came before the Board, in light of the 
evidence discussed above, the Board found that appellate review 
required further medical opinion based upon an accurate review of 
the evidentiary record.  In September 2010, the appellant's claim 
was referred for a medical opinion by a VHA expert pursuant to 38 
U.S.C.A. § 7109 (West 2002) and as set forth in VHA Directive 
2006-019 dated April 3, 2006.  The Board asked that the requested 
medical opinion determine, based upon the established facts 
discussed above, whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that the Veteran's actinic 
keratosis, basal cell carcinoma and/or squamous cell carcinoma 
were caused, or aggravated beyond the normal progress of the 
disorder, as a result of sun exposure during service.

The resulting September 2010 VHA medical opinion was authored by 
Dr. R, a dermatology specialist.  Dr. R discussed that the 
Veteran "had significant sun exposure over his lifetime working 
at outdoor jobs, as a farmer pre-and-post-service and as a postal 
carrier, in addition to recreational sun exposure as a golfer."  
The examiner also noted that the Veteran "likely had substantial 
sun exposure in childhood, assuming that he grew up in a farming 
community."  Dr. R reasoned that the Veteran's "sun exposure in 
the service covered a period of slightly more than 2 years 
compared to well over 50 years of sun exposure during his non-
service time."  Dr. R explains that "[u]ltraviolet damage to 
DNA is accumulative over time to achieve the level of genetic 
damage that is required to lead to the formation of a skin 
cancer.  This why the skin cancers appear later in life."  Dr. R 
then finds that the "period of time that the Veteran was in the 
service only represented a small contribution (<<4%) of sun 
exposure time compared to the total sun exposure time experienced 
over his lifetime."

The conclusion presented by Dr. R in the September 2010 VHA 
opinion is that "there is a <<4% probability that his sun 
damage, actinic keratoses and skin cancers were exclusively 
caused or aggravated in a significant way by his sun exposure in 
the service."

The Board has given very careful consideration to the analysis 
and conclusion presented in the September 2010 VHA medical 
opinion, and the Board finds that it does not bring a 
preponderance of the evidence against the Veteran's claim in this 
case.  Consistent with the various evidence of record prior to 
the VHA medical opinion, the September 2010 VHA opinion indicates 
that the Veteran's in-service sun exposure was not the 
"exclusive" or even most significant cause of the development 
of the Veteran's sunlight-related skin pathologies.  However, 
also consistent with the broader evidentiary picture, the 
September 2010 VHA opinion implicitly indicates that the in-
service sun exposure was among the causes of the current 
sunlight-related skin pathologies.  In this regard, the Board 
notes that the VHA opinion describes all of the Veteran's 
lifetime exposure to sunlight as the accumulative cause of the 
skin pathologies, and only distinguishes the in-service sunlight 
exposure as being unlikely to be the "exclusive" cause and 
being a relatively small proportion of the total sunlight 
exposure.  The Board reads the VHA letter together with the 
broader evidentiary picture as clearly, albeit somewhat 
implicitly, identifying the Veteran's two years of in-service 
sunlight exposure as an actual contributory cause of the skin 
pathology.  That is, the evidence indicates that the majority of 
the Veteran's sun exposure occurred outside of his two-plus years 
of military service; however, the two years of active duty sun 
exposure does appear to have been established by the medical 
evidence to have contributed to the development of the sunlight-
related skin pathologies.

The Board emphasizes that the requirements for service connection 
do not mandate that the sole cause of a chronic condition be 
related to service.  Indeed, it is enough that an in-service 
event, in this case sun exposure, played some causal role in the 
development of the claimed condition.  In this instance, the 
Veteran's in-service sun exposure has been medically found to be 
a contributing factor to his basal and squamous cell carcinoma, 
with actinic keratoses.  As such, and with every reasonable doubt 
being resolved in his favor, the requirements of service 
connection have been met, and the Veteran's claim is granted.  
See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for basal and squamous cell 
carcinoma, with actinic keratoses, is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


